DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.

Status of Claims
Claims 22-24, 27, 32-34, 38 are pending.  Claims 22-24, 27, 32-34, 38 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 34, 38
Claims 1, 34, and 38 recite “a single continuous and non-fold internal wall”.  It is unclear what “non-fold” means in this context.  A reference is made in applicant’s arguments which states that the wall of the prior art in Akui has “at least parts of the internal walls contact to (sic) each other (and therefore the alleged single wall is folded)”.  It is unclear how portions of the wall being in contact dictates that they are then in a folded configuration.  “Fold” will be interpreted herein as “bend (something flexible and relatively flat) over on itself so that one part of it covers another” (Google Dictionary).  Conversely, “non-folded” will be considered where no folded portions as interpreted above, exists.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-24, 27, 33, 34, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akui et al. US4,653,477 and Nicoson et al. US2006/0129062.
For claim 22, Akui discloses 
a valve (forceps stopcock 28; figs 2-5) for providing access to an inlet port of an endoscope (fig 1), the valve comprising: 
a tubular body (cylindrical body 30) having a distal end and a proximal end (fig 2), the distal end configured to removably attach to the inlet port (4:42-48); 
a single continuous and non-fold internal wall (thin valve section 44; fig 2-4) separating the tubular body into a proximal chamber (volume 
a sealable opening (insertion hole 46) extending through the internal wall; 
wherein the internal wall and at least a portion of the tubular body form a tapered cone (fig 2), 
wherein a distal end of the internal wall forms a cylindrical ring seal portion with the sealable opening extending therethrough (perimeter of the thin valve section surrounding the insertion hole 46; fig 4), 
wherein the distal end of the internal wall forms part of the tapered cone and tapering to the cylindrical ring seal portion (fig 2);
wherein the sealable opening is normally open (fig 2 and 4 shows the open insertion hole 46 without an instrument).
Akui does not disclose
wherein the cylindrical ring seal portion extends into the distal chamber, and wherein both an outer and inner side walls of the cylindrical ring seal are parallel in the distal direction,
wherein the outer side walls of the cylindrical ring seal contacts the distal chamber.
Nicoson teaches a conical fluid control valve with a long extension of the narrow end, which extends distally and having walls parallel in the distal direction and where the outer side walls of the long extension defines and contacts the distal chamber “to minimize the likelihood of fluid reflux” (fig 4E; [0066]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nicoson into the invention of Akui in order to configure wherein the cylindrical ring seal portion extends into the distal chamber, and wherein both an outer and inner side walls of the cylindrical ring seal are parallel 
For claim 23, Akui discloses the valve of claim 22 wherein at least a portion of the internal wall is deflectable in the proximal direction (3:26 describes the relatively thin valve section 44, and 3:37 states the thin-walled valve section 44 is elastically deformed in the axial direction, including both distally and proximally along the axis).  
For claim 24, Akui discloses the valve of claim 22 wherein at least a portion of the internal wall is deflectable in the distal direction (3:26 describes the relatively thin valve section 44, and 3:37 states the thin-walled valve section 44 is elastically deformed in the axial direction including both distally and proximally along the axis).
For claim 27, Akui discloses the valve of claim 22 wherein the tapered cone is tapered in the distal direction (fig 2).
For claim 33, Akui discloses the valve of claim 22 wherein at least a portion of the valve is formed from an elastomeric material (1:23-24).
For claim 34, Akui discloses 
a valve (forceps stopcock 28; figs 2-5) for providing an instrument with sealable access to an inlet port of an endoscope instrument channel (fig 5; 4:35-36), the valve comprising: 
a tubular body (cylindrical body 30); 
a single continuous and non-fold
wherein the flexible diaphragm is cone-shaped and extends downward in the distal direction from an inside wall of the tubular body (fig 2 shows the downward cone-shaped thin valve section 44 is extending downward in the distal direction from the cylindrical body), 
wherein the valve further comprises a cylindrical ring seal with the opening extending therethrough (perimeter of the thin valve section surrounding the insertion hole 46; fig 4);
wherein the sealable opening is normally open (fig 2 and 4 shows the open insertion hole 46 without an instrument).
Akui does not disclose 
wherein the cylindrical ring seal extends from the flexible diaphragm into the distal chamber, and wherein such that both an outer and inner side walls of the cylindrical ring seal are parallel in the distal direction when the instrument is not inserted in the opening, and wherein the outer side walls of the cylindrical ring seal contacts the distal chamber.
Nicoson teaches a conical fluid control valve with a long extension of the narrow end, which extends distally and having walls parallel in the distal direction and where the outer side walls of the long extension defines and contacts the distal chamber “to minimize the likelihood of fluid reflux” (fig 4E; [0066]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nicoson into the invention of Akui in order to configure wherein the cylindrical ring seal portion extends into the distal chamber, and wherein both an outer and inner side walls of the cylindrical ring seal are parallel in the distal direction, and wherein the outer side walls of the cylindrical ring seal contacts the distal chamber because it helps to minimize the likelihood of fluid reflux ([0066]).
For claim 38, Akui discloses 
a valve (forceps stopcock 28; figs 2-5) for providing an instrument with sealable access to an inlet port of an endoscope (fig 5; 4:35-36), the valve comprising: 
a tubular body (cylindrical body 30) having a distal end, the distal end configured to removably attach to the inlet port (4:16-17); 
a single continuous and non-fold flexible seal (thin valve section 44; fig 2-4) separating the tubular body into a proximal chamber (volume proximal to the thin valve section 44) and a distal chamber (volume distal to the thin valve section), 
the flexible seal having an instrument opening (insertion hole 46) extending therethrough and between the proximal chamber and the distal chamber (fig 5); 
wherein a proximal portion of the flexible seal and at least a portion of the tubular body form a tapered cone (fig 2 shows the downward cone-shaped thin valve section 44 is extending downward in the distal direction from the cylindrical body), 
wherein a distal portion of the flexible seal forms a cylindrical ring seal with the instrument opening extending through (perimeter of the thin valve section surrounding the insertion hole 46; fig 4), 
wherein the sealable opening is normally open (fig 2 and 4 shows the open insertion hole 46 without an instrument)
Akui does not disclose
wherein the cylindrical ring seal extends from the tapered cone into the distal chamber, and wherein such that both an outer and inner side walls of the cylindrical ring seal are parallel in the distal direction when an instrument is not inserted into the instrument opening, wherein the outer side walls of the cylindrical ring seal contacts the distal chamber.
Nicoson teaches a conical fluid control valve with a long extension of the narrow end, which extends distally and having walls parallel in the distal direction and where the outer side walls of the long extension defines and contacts the distal chamber “to minimize the likelihood of fluid reflux” (fig 4E; [0066]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nicoson into the invention of Akui in order to configure wherein the cylindrical ring seal portion extends into the distal chamber, and wherein both an outer and inner side walls of the cylindrical ring seal are parallel in the distal direction, and wherein the outer side walls of the cylindrical ring seal contacts the distal chamber because it helps to minimize the likelihood of fluid reflux ([0066]).
Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akui as applied to claim 22 above, and further in view of O’Neill US4,436,519.
For claim 32, Akui does not disclose the valve of claim 22 wherein the internal wall comprises at least one stiffening rib thereon to reduce deflection of the internal wall.
O’Neill teaches a diaphragm rib 38, fig 1 on a valve diaphragm which assists in maintaining fluid-tight sealing around an inserted instrument and to help return the diaphragm to an original position (4:1-6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of O’Neill into the invention of Akui in order to configure wherein the internal wall comprises at least one stiffening rib thereon to reduce deflection of the internal wall because it helps to maintain a fluid-tight seal (4:1-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-24, 27, 32-34, 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795